 Case 1:17-cr-00007-ERK Document 79 Filed 04/20/20 Page 1 of 6 PageID #: 331


                           FREEMAN, NOOTER & GINSBERG
                                       ATTORNEYS AT LAW
LOUIS M. FREEMAN                                                              75 MAIDEN LANE
THOMAS H. NOOTER                                                                 SUITE 503
LEE A. GINSBERG                                                              NEW YORK, N.Y. 10038
    _________                                                                      _________
NADJIA LIMANI                                                                  (212) 608-0808
OF COUNSEL                                                                 TELECOPIER (212) 962-9696
    _________                                                              E-MAIL: FNGLAW@AOL.COM
CHARLENE RAMOS                                                                WWW.FNGLAW.COM
OFFICE MANAGER
                                         April 20, 2020



BY ECF
Honorable Edward R. Korman
United States District Judge
United States Courthouse
225 Cadman Plaza East
Brooklyn, NY 11201

                               Re: United States v. Abdel Soliman
                                        17 CR 7 (ERK)

Dear Judge Korman:

       On behalf of Abdel Soliman, we seek emergency relief for the extraordinary and
compelling reasons stemming from the dangerous health conditions at the Brooklyn House
Residential Reentry Center (hereinafter “RRC”), a halfway house where Mr. Soliman will be
detained beginning May 5, 2020. In short, all we are requesting is that on May 5, 2020, Mr.
Soliman be released to home confinement instead of to a halfway house.

        Pursuant to 18 U.S.C. §3582 (c)(1)(A) and the guidance provided by the Attorney
General in his March 26, 2020 and April 3, 2020 memorandums to the Director of the Bureau of
Prisons, we request that Mr. Soliman be re-sentenced to time served with home confinement as a
condition of his supervised release for the remainder of his original sentence. His re-entry plan
includes a 14-day quarantine at FCI Allenwood Low, which already has been scheduled, living
in his wife’s home in Astoria, New York, where he can have his own room and be able to self-
quarantine, if necessary.

        Such a decision would be consistent with the 3553(a) sentencing factors and applicable
policy statements issued by the Sentencing Commission. He has served the majority of a
sentence that balances the seriousness of his criminal conduct with his acceptance of
responsibility. His excellent record while incarcerated, including the completion of the RDAP
program earning a 12-month credit on his sentence, reflects an individual who is not a danger to
the community. In addition, his age and term of supervised release, make him a low recidivism
risk.




                                                                                                       1
 Case 1:17-cr-00007-ERK Document 79 Filed 04/20/20 Page 2 of 6 PageID #: 332


                                   Mr. Soliman’s Risk Factors

         Mr. Soliman is fifty-four years old and is currently on convalescent status at FCI
Allenwood due to suffering a heart attack last year. Mr. Soliman was given an EKG at the
facility and a stress test at an outside hospital. The results of the stress test are pending. Due to
his pre-existing heart condition, Mr. Soliman is at risk of developing severe complications or
even dying should he contract COVID-19.

       Someone with pre-existing heart disease who becomes ill with COVID-19 may suffer a
       heart attack or develop congestive heart failure. This rapid worsening of cardiovascular
       health is likely due to a combination of the severe viral illness and its increased demands
       on the heart (fever causes rapid heart rate, for example), compounded by low oxygen
       levels due to pneumonia and increased propensity for blood clot formation…. About 10%
       of patients with pre-existing cardiovascular disease (CVD) who contract COVID-19 will
       die, compared with only 1% of patients who are otherwise healthy.

       Dara K. Lee Lewis, M.D., Harvard Health Blog, How does cardiovascular disease
increase the risk of severe illness and death from COVID-19?, https://www.health.harvard.edu/
blog/how-does-cardiovascular-disease-increase-the-risk-of-severe-illness-and-death-from-covid-
19-2020040219401.

                  Mr. Soliman’s Request to the BOP for Home Confinement

       On April 16, 2020 undersigned counsel wrote via electronic mail to the Warden of FCI
Allenwood Low, Regional Director David Paul and BOP counsel for the North East region Les
Owen requesting the early release of Mr. Soliman to home confinement pursuant to 18 U.S.C. §
3624, the CARES Act and the above-referenced 3/26/2020 and 4/3/2020 Attorney General
memorandums. We have not yet received confirmation of the e-mail by the Bureau of Prisons.

       Pursuant to the First Step Act, this Court has the authority to reduce Mr. Soliman’s
sentence to time served.

       [U]pon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
       behalf or the lapse of 30 days from the receipt of such a request by the warden of
       the defendant’s facility, whichever is earlier . . . , after considering the factors set
       forth in section 3553(a) to the extent that they are applicable, if it finds that—
       (i) extraordinary and compelling reasons warrant such a reduction; . . . and that
       such a reduction is consistent with applicable policy statements issued by the
       Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

        U.S.S.G. § 1B1.13 Application Note 1 (2018), provides that “extraordinary and
compelling reasons” include (A) the medical condition of the defendant, (B) the age of the
defendant, (C) his or her family circumstances, and (D) any other extraordinary and compelling
reason that the Director of the Bureau of Prisons determines. Many courts have therefore applied
the First Step Act in granting compassionate release and reducing sentences for defendants based

                                                                                                        2
    Case 1:17-cr-00007-ERK Document 79 Filed 04/20/20 Page 3 of 6 PageID #: 333


on the extraordinary and compelling reasons of inmates’ medical conditions and the severe
health risks posed by the coronavirus in confinement.1

       Under ordinary circumstances, a defendant is required to wait thirty days from the
Warden’s receipt of a request for a reduction of sentence based on extraordinary and compelling
circumstances before they are permitted to petition the court for such relief. However, as the
Second Circuit stated in Washington v. Barr, 925 F.3d 109 (2d Cir. 2019),

        Even where exhaustion is seemingly mandated by statute or decisional law, the
        requirement is not absolute. The Supreme Court itself has recognized exceptions
        to the exhaustion requirement under ‘three broad sets of circumstances.’
        McCarthy, 503 U.S. at 146. First, exhaustion may be unnecessary where it would
        be futile, either because agency decisionmakers are biased or because the agency
        has already determined the issue. Id. at 148. …The Supreme Court has further
        stated that exhaustion may be unnecessary where the administrative process
        would be incapable of granting adequate relief. See McCarthy, 503 U.S. at 147.
        Finally, exhaustion may be unnecessary where pursuing agency review would
        subject plaintiffs to undue prejudice. McCarthy, 503 U.S. at 146-47.

Id. at 118-19.

        In United States v. Perez, No. 17 Cr. 513, D.E. 98 at 4, Judge Torres found that all three
exceptions applied where an inmate at the MDC moved for a reduction of his term of
imprisonment under 18 U.S.C. 3582(c)(1)(A) having only three weeks left on his sentence.
“Requiring exhaustion, therefore, would be directly contrary to the purpose of identifying and
releasing individuals whose circumstances are ‘extraordinary and compelling.’ Accordingly, the
Court holds that Perez’s undisputed fragile health, combined with the high risk of contracting
COVID-19 in the MDC, justifies waiver of the exhaustion requirement.” Id. at 6. Because Mr.
Soliman is due to be released to RRC on May 5, 2020, any additional time restraint on his
application for a reduction in his sentence is potentially life-threatening and therefore unduly
prejudicial. Accordingly, the Court is authorized to rule on this application without requiring
Mr. Soliman to exhaust his administrative remedies, i.e. wait until May 16, 2020, thirty days
from the date of our letter to the Warden at Allenwood, , to rule on this application.

        In United States v. Smith, No. 12 Cr. 133, D.E. 197, Judge Keenan ordered an inmate to
be released from the MDC immediately finding “extraordinary and compelling reasons” for such
release where the inmate was in the “high risk” category of contracting COVID-19 (due to his
age, asthma, high cholesterol, blood clots, thyroid condition and suspected multiple myeloma)
and was scheduled to be released to a halfway house on April 23, 2020. “The Court is of the

1
 See, e.g., United States v. Resnick, No. 14 Cr. 810 (CM) (S.D.N.Y. Apr. 2, 2020), D.E. 461; United States v. Perez,
No. 17 Cr. 513 (AT) (S.D.N.Y. Apr. 1, 2020), D.E. 98; United States v. Dana, No. 14 Cr. 405 (JMF) (S.D.N.Y. Mar.
31, 2020), D.E. 108; United States v. Campagna, No. 16 Cr. 78 (LGS), 2020 WL 1489829, at *1 (S.D.N.Y. Mar. 27,
2020); United States v. Marin, No. 15 Cr. 252 (PKC) (E.D.N.Y. Mar. 30, 2020), D.E. 1325–26; see also United
States v. Edwards, No. 17 Cr. 3 (NKM), (Apr. 2, 2020), D.E. 134; United States v. Hernandez, No. 18 Cr. 20474
(CMA) (S.D. Fla. Apr. 2, 2020), D.E. 42; United States v. Williams, No. 04 Cr. 95 (MCR) (N.D. Fla. Apr. 1, 2020),
D.E. No. 91; United States v. Rodriguez, No. 03 Cr. 271 (AB) (E.D. Pa. Apr. 1, 2020), D.E. 135; United States v.
Muniz, No. 09 Cr. 199 (KPE) (S.D. Tex. Mar. 30, 2020), D.E. 578; United States v. Powell, No. 94 Cr. 316 (ESH)
(D.D.C. Mar. 27, 2020), D.E. 97; United States v. Gonzalez, No. 18 Cr. 232 (TOR) (E.D. Wa. Mar. 25, 2020), D.E.
834; United States v. Copeland, No. 05 Cr. 135 (DCN) (D.S.C. Mar. 24, 2020), D.E. 662 and United States v.
Huneeus, No. 19 Cr. 10117 (IT), (D. Mass. Mar. 17, 2020), D.E. 642.
                                                                                                                  3
    Case 1:17-cr-00007-ERK Document 79 Filed 04/20/20 Page 4 of 6 PageID #: 334


opinion that the First Step Act did not empower the Government with the sole authority to decide
when and under what conditions exhaustion may be waived, and it agrees with certain of its
sister courts that judicial waiver is permissible in light of the extraordinary throat certain inmates
face from COVID-19.” Id. at 10. Contrary to the position of the Government in most 18 U.S.C.
3582 applications based on COVID-19, including Smith,2 Mr. Soliman’s health condition and the
proximity to his halfway house release date, warrant waiver of the exhaustion requirement.

               COVID-19 Poses Medical Risks to Mr. Soliman as a RRC Resident

        As is apparent from the data relating to the number of positive cases in the BOP system, ,
see Federal Defenders’ chart infra, conditions of confinement create an optimal environment for
the transmission of contagious disease. See, Joseph A. Bick, Infection Control in Jails and
Prisons, 45 Clinical Infectious Diseases 1047, 1047 (Oct. 2007), https://doi.org/10.1086/521910;
see also, “An Epicenter of the Pandemic Will Be Jails and Prisons, If Inaction Continues,” The
New York Times (Mar. 16, 2020), https://www.nytimes.com/2020/03/16/opinion/coronavirus-in-
jails.html. Public health experts are unanimous in their opinion that incarcerated individuals “are
at special risk of infection, given their living situations,” and “may also be less able to participate
in proactive measures to keep themselves safe,” and “infection control is challenging in these
settings.” See, “Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-
President Mike Pence, and Other Federal, State, and Local Leaders from Public Health and
Legal Experts in the United States,” March 2, 2020, https://bit.ly/2W9V6oS.

        While the conditions of confinement at a halfway house are not exactly the same as being
incarcerated in a federal prison, the dangerous conditions present at RRC constitute a
“extraordinary and compelling” reason warranting release. As of today’s date, there are three
residents who have tested positive at RRC.3 The BOP is not releasing data regarding how many
tests have been given at each institution. Assuming only symptomatic individuals are being
assessed for testing, as long as the BOP fails to test all inmates and staff, including symptomatic
and asymptomatic individuals, the numbers of inmates and staff that test positive will remain
low. These numbers are dangerously deceiving. One may be asymptomatic and be infected and
infect others. Indeed, Dr. Anthony Fauci stated that perhaps as many as fifty percent of those
infected are asymptomatic. See, “As many as half of those with the coronavirus could be
asymptomatic, Fauci says,” The New York Times (April 5, 2020), https://www.nytimes.com/
2020/04/05/world/coronavirus-live-news-updates.html#link-327dd1e4.

        To be clear, residents at RRC are not able to utilize the majority of the safe practices
recommended by the CDC to keep individuals safe from COVID-19. Per the CDC, everyone
should 1) clean their hands often, 2) avoid close contact, 3) cover their mouths and noses with a
cloth face cover when around others, 4) cover coughs and sneezes and 5) clean and disinfect
frequently touched surfaces daily. See, Centers for Disease Control and Prevention, “How to
Protect Yourself and Others,” https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-
sick/prevention.html (last visited April 8, 2020).


2
  Government opposed Smith’s motion for release arguing “specifically, that the Court must read the statutory
exhaustion requirements of 18 U.S.C. § 3582(c)(1)(A) strictly, and thus, it does not have the authority to grant the
relief Smith seeks without either a final decision by the BOP on the Petition or the passage of 30 days without one.”
Id. at 6-7
3
  Number of positive cases obtained from www.bop.gov/coronavirus. RRC holds a maximum of 151 residents.
https://www.bop.gov/locations/rrc/index.jsp?contract=15BRRC19D00000249
                                                                                                                    4
 Case 1:17-cr-00007-ERK Document 79 Filed 04/20/20 Page 5 of 6 PageID #: 335


        According to a former resident of RRC, Damian Campagna, there were no precautionary
measures taken to ensure the safety of the residents beyond a lock down. “Conditions inside the
Brooklyn House left him vulnerable, [Campagna] said, describing how employees there used the
same pair of gloves to pat down residents, how the bathrooms were shared by as many as 60
men, and how other shared spaces like the cafeteria and computer stations were not cleaned
beyond normal measures. Hand sanitizer, which is alcohol-based, was generally not provided or
allowed, he said.” Washington Post, “N.Y. halfway house hit by coronavirus balked at judge’s
order to release at-risk inmate, his lawyers say,” https://www.washingtonpost.com/world/
national-security/ coronavirus-brooklyn-halfway-house-bureau-of-prisons/2020/04/01/45a38912-
737b-11ea-87da-77a8136c1a6d_story.html. Mr. Campagna was released from the Brooklyn
House by Judge Schofield on March 27, 2020. “Here, Defendant’s compromised immune
system, taken in concert with the COVID-19 public health crisis, constitutes an extraordinary
and compelling reason to modify to Defendant’s sentence on the grounds that he is suffering
from a serious medical condition that substantially diminishes his ability to provide self-care
within the environment of the RCC.” United States v. Campagna, No. 16 Cr. 78 (LGS), D.E. 135
at 6.

        As long as these conditions are present and testing is minimal, COVID-19 will continue
to spread at RRC, putting each resident and staff member at risk. As of today, there have been
eighteen inmate deaths in BOP institutions nationwide. Press Releases, https://www.bop.gov/
resources/press_releases.jsp. As we are all now well aware, this rampant virus does not
discriminate. However, being housed in a facility which is densely populated, with inadequate
safeguards will raise Mr. Soliman’s chances of infection and potential serious medical
complications.

       While we do not claim that release to home confinement guarantees that Mr. Soliman
would be immune from contracting the virus, he would have a fighting chance to protect himself
by self-quarantining in a private residence where he would have access to effective alcohol-
based disinfectant; where he would not be housed with innumerable people who have no
independent ability to self-quarantine or engage in recommended social distancing; where he
could avail himself of masks, gloves and other safeguards, including the opportunity to be tested
and access medical care.

                                        CONCLUSION

        Because of the emergent and dangerous COVID-19 outbreak and Mr. Soliman’s heart
condition, we request that the Court reduce Mr. Soliman’s sentence to time served and order
home confinement to begin on May 5, 2020, as part of supervised release. Such a decision
would be consistent with the 3553(a) sentencing factors for the reasons stated supra. However,
should the Court determine Mr. Soliman is not entitled to an exception of the exhaustion
requirements or is otherwise not entitled to compassionate release, we respectfully request that
the Court 1) order the Bureau of Prisons to rule on our April 17, 2020 request as soon as possible
and 2) recommend to the Bureau of Prisons that Mr. Soliman serve the remainder of his sentence
on home confinement pursuant to 18 U.S.C. § 3624 (c)(2) and the 3/26/20 and 4/2/20
memorandums issued by the Attorney General.

       Extraordinary and potentially fatal circumstances require swift and uncommon action.
Residents at RRC are testing positive for COVID-19, others will get sick, and others may die.
Where there is a good faith basis to make a motion for release, as there is here, we have a

                                                                                                 5
 Case 1:17-cr-00007-ERK Document 79 Filed 04/20/20 Page 6 of 6 PageID #: 336


professional responsibility to safeguard our clients’ health and well- being. For the above-stated
reasons, we urge the Court to grant the relief requested for Abdel Soliman.



                                                    Respectfully submitted,

                                                    /s/ Louis M. Freeman
                                                    Louis M. Freeman


cc: AUSA Mark Bini




                                                                                                6
